Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21- 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US. 2011/0151708 A1).
In Regards to Claim 21:
Kaneko teaches a method of mounting an electrical connector (1) to a substrate (P), the method comprising the steps of: placing an electrically insulative connector housing body (207) against a surface of the substrate (P), thereby causing electrical contacts (221/121) of the electrical connector (1) to resiliently flex as respective mating ends (See Reproduced Drawing 2)  of the electrical contacts (221/121) are brought onto respective contact pads at the surface of the substrate (P), each of the electrical contacts (221/121) having a respective mounting end (See Reproduced Drawing 2)  that is mounted to an electrical cable (C), wherein the electrical contacts (221/121) are supported by the connector housing body (207), such that the mating ends (See Reproduced Drawing 2) are cantilevered from a surface of the housing body (207) that does not face the substrate (P) after the placing step.
In Regards to Claim 22:
Kaneko teaches the method as recited in claim 21, further comprising the step of securing the electrical connector (1) to the substrate (P) after the placing step, such that the electrical contacts (221/121) are resiliently flexed against the contact pads.
In Regards to Claim 23:
Kaneko teaches the method as recited in claim 22, wherein the securing step comprises placing a beam (See Reproduced Drawing 1) on the electrical connector (1) so as to compress the electrical connector (1) against the substrate (P).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 24, these limitations, in combination with remaining limitations of claim 24, are neither taught nor suggested by the prior art of record.
	
Claims 1-20 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Kaneko et al. (US. 2011/0151708 A1) teaches “An electrical connector configured to be mounted to a substrate, the electrical connector comprising: an electrically insulative connector housing body that defines: a front end and a rear end opposite the front end along a longitudinal direction; first and second sides that are spaced from each other along a lateral direction that is perpendicular to the longitudinal a plurality of electrical contacts supported by the connector housing body, wherein adjacent ones of the electrical contacts define differential signal pairs and each electrical contact of one or more of the plurality of electrical contacts defines: a resilient and flexible mating end that extends out from the housing body a first distance along a first direction that includes at least one of the lateral direction and the longitudinal direction, and a second distance along the transverse direction that is less than the first distance; and a mounting end opposite the mating end and configured to be mounted to an electrical cable.”(Housing body 207, substrate P, connector 1, first and second side 204F, and rear end 204R)
Kaneko et al. (US. 2011/0151708 A1) does not teach “wherein the electrical connector is configured to be mounted to the substrate such that each of the resilient and flexible mating ends is configured to flex from a relaxed position when placed in surface contact with a respective electrical contact pad that is carried by a surface of the substrate, such that the mating end applies a pressure against the contact pad along the transverse direction so as to define a separable interface therewith.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Kaneko et al. (US. 2011/0151708 A1) teaches “A method of mounting an electrical connector assembly to a substrate, the method comprising the steps of: placing an electrically insulative connector housing body against a surface of the substrate, wherein the connector housing defines 1) a front end and a rear end opposite the front end along a longitudinal direction, 2) first and second sides that are spaced from each other along a lateral direction that is perpendicular to the longitudinal direction, wherein each of the first and second sides extends from the front end to the rear end, and 3) upper and lower ends spaced from each other along a transverse direction that is perpendicular to each of the lateral direction and the longitudinal direction, such that the lower end faces the surface of the substrate, and a second distance along the transverse direction that is less than the first distance, and 2) a mounting end opposite the mating end and configured to be attached to an electrical conductor of an electrical cable.”(Housing body 207, substrate P, connector 1, first and second side 204F, and rear end 204R)
Kaneko et al. (US. 2011/0151708 A1) does not teach “wherein the placing step causes a mounting end of least one electrical contact to flex and apply a force against a respective at least one contact pad at the surface of the substrate, wherein the at least one electrical contact is supported by the connector housing body, and each electrical contact of one or more of the at least one electrical contact defines 1) a resilient and 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  


    PNG
    media_image1.png
    688
    679
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    654
    794
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831